DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the reply filed on July 12, 2021.  Claims 1, 2, 4, 6, 8, 9, and 12 have been amended.  Claims 14-20 have been cancelled.  Claims 21 and 22 are newly added.  Claims 1-13 and 21-22 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2017/52032, filed September 18, 2017, which claims priority to U.S. Provisional Application No. 62/395424, filed September 16, 2016.

Withdrawal of Rejections:

	The rejection of claims 2, 4, 6, and 9-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

New Rejections Necessitated by Amendment:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation in independent claims 1 and 8 reciting “deconvolving the fluorescence spectrum to identify one or more specific spectral factors within the fluorescence spectrum” is deemed to be new matter.  Applicant indicated that support for this limitation can be found in paragraph 36 which “provides a detailed description of the method and techniques by which the spectral images are deconvolved” (7/12/21 Response, p. 4, last 3 lines).  However, this paragraph does not appear to explicitly or implicitly provide basis for specifically “deconvolving the fluorescence spectrum to identify one or more specific spectral factors within the fluorescence spectrum.”  
Claims 2-7, 9-13, and 21-22 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiency.  




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 as amended recite in relevant part “deconvolving the fluorescence spectrum to identify one or more specific spectral factors within the fluorescence spectrum.”  These claims are indefinite, because it is unclear how the term “deconvolving” is intended to be interpreted.  It is noted that “deconvolution” is generally defined as “simplification of a complex signal (as instrumental data) usually by removal of instrument noise” (see Art of Record: Merriam-Webster.com).  However, “deconvolution fluorescence microscopy” is a specific type of fluorescence microscopy that can involve a number of deconvolution methods (see Art of Record: Wong et al.).  Given that there is no definition or even recitation of this term in the specification, it is unclear how this term is intended to be interpreted.  
Claims 21 and 22 recite the limitation "the entire emissions spectrum" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  No “entire” emissions spectrum is previously recited.  Additionally, this limitation is indefinite because it is unclear what “entire emissions spectrum” is referring to, for example, the emissions spectrum of a specific pathogen.  It appears that this spectrum specifically refers to the entire emissions spectrum of Candida species.  


Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 12, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patino et al. (Autofluorescence of Mycobacteria as a Tool for Detection of Mycobacterium tuberculosis, Journal of Clinical Microbiology, Vol. 46, No. 10, (Oct. 2008), p. 3296-3302 – Previously Presented).
With regard to claims 1, 5, and 8, Patino et al. teach a method for culture-free and label-free detection of bacterial species including the pathogen M. tuberculosis, the method including obtaining a sample containing a pathogen and preparing the sample for analysis via fluorescence microscopy (FM), where preparation does not include culturing or labeling the sample (Abs.; Table 1; Fig. 1-3; Materials and Methods: Strains and culture conditions, Fluorescence microscopy and image analysis, Processing of sputum samples, and Fluroimetry; Results: Fluorescence emission spectra).  Then analyzing the sample using FM, including Mycobacteria, which are individual cells; and determining whether the sample contains the pathogen based on a comparison of the identified spectral factors (Abs.; Table 1; Fig. 1-3; Materials and Methods: Strains and culture conditions, Fluorescence microscopy and image analysis, Processing of sputum samples, and Fluroimetry; Results: Fluorescence emission spectra).  The emission spectra of various Mycobacterium species at an excitation wavelength of 405 nm provides a library of spectral factors which can be used to detect M. tuberculosis (Fig. 3).   
While Patino et al. utilize samples known to contain concentrations of the various bacterial species, the intent of this study is to provide a method for detection of M. tuberculosis in a sputum sample suspected of containing this pathogen for rapid detection in a clinical setting (Abs.; Results: Detection of M. tuberculosis in sputum by using autofluorescence; p. 3301, Right Col., Para. 2-3).  As such, it would have been obvious to one of ordinary skill in the art to substitute a sample suspected of containing M. tuberculosis in place of the samples having known contents, to provide a method of detection for clinical use.  The clinical use including determining whether the sample contains M. tuberculosis, or any of three other species of Mycobacteria, based on comparison of the identified spectral factors in a fluorescence spectrum as presented by Patino et al. (see Fig. 3).  
With regard to claims 2 and 9, Patino et al. teach that the spectral factors enable differentiation between different species of Mycobacterium within a single sample (Fig. 1, 3).  
With regard to claims 6, 7, 12, and 13, Patino et al. teach that the FM is confocal or hyperspectral (Materials and Methods, Fluorescence microscopy and image analysis, Confocal laser scanning microscopy, and Fluroimetry; Fig. 1-3).   
claims 21 and 22, Patino et al. teach FM utilizing an emission spectrum from 400-650 nm to detect species of Mycobacteria (Fig. 3), which is partially encompassed within 500-850 nm.  It is noted that no specific pathogen has been claimed.  It would have been obvious to one of ordinary skill in the art to determine the entire emissions spectrum for detection of the desired pathogen(s) utilizing the method as taught by Patino et al.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the emissions spectrum utilized, including from 500-850 nm, to result in detection of the desired pathogen(s) when practicing the taught method.



Claims 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patino et al. as applied to claims 1, 8, and 9 above, and further in view of Baym et al. (US 2015/0148705; Published May 28, 2015 – Previously Presented).
The teachings of Patino et al. as applied to claims 1, 8, and 9 have been set forth above.  Patino et al. do not teach that the pathogen is a Candida species, or that the spectral factors enable differentiation between C. albicans, C. glabrata, and C. parapsilosis.
Baym et al. teach that autofluorescence may be used to detect fungi, where Candida albicans irradiated with electromagnetic energy at wavelengths from 465-495 nm autofluoresces at an emission wavelength of 515-555 nm (Para. 139).  
Candida albicans using autofluorescence is known in the art as taught by Baym et al.  The detection of additional microorganisms, including C. albicans, in the method of Patino et al. amounts to the simple substitution of one known pathogen for another, using known excitation and emission wavelengths.  The use of the method of Patio et al. to detect additional pathogens, including C. albicans, would have been expected to predictably and successfully improve the method by allowing the method to be utilized to detect additional microorganisms. 
Further, it would have been obvious to one of ordinary skill in the art to utilize the combined method of Patino et al. and Baym et al. to differentiate between additional species of the same pathogen.  Patino et al. teach differentiation between species of Mycobacterium, and Baym et al. teach that autofluorescence can be used for detection of fungi, including C. albicans.  One would have been motivated to further utilize autofluorescence to differentiate between additional species of the same pathogen, including between species of Candida, to improve the method by allowing for the detection and differentiation of more known pathogens.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patino et al. and Baym et al., wherein the pathogen is a Candida species, and the spectral factors enable differentiation between Candida species including C. albicans, C. glabrata, and C. parapsilosis. (Claim 3, 4, 10, 11).



Response to Arguments


Applicant’s arguments have been fully considered, but have not been found persuasive.  Patino et al. teach individual spectra of four different species of Mycobacteria (see Fig. 3), where it is clear from the figure that the individual spectra of each species differ enough to be usable to determine the presence and identity of each of M. smegmatis, M. marinum, M. fortuitum, and M. tuberculosis when present in the same fluorescence spectrum.  As such, Patino et al. is still deemed to render obvious the invention as currently claimed. 
With regard to Baym et al., the noted deficiencies of Patio et al. have been addressed above.

Conclusion

No claims are allowable.

Art of Record:
Merriam-Webster.com, Definition of deconvolution, Accessed 10/19/21, Available online at: www.merriam-webster.com/dictionary/deconvolution (“deconvolution” is generally defined as “simplification of a complex signal (as instrumental data) usually by removal of instrument noise”).

Wong et al., Bayesian-based deconvolution fluorescence microscopy using dynamically updated nonstationary expectation estimates, Scientific Reports, (June 8, 2015), pp. 1-9 (“deconvolution fluorescence microscopy” is a specific type of fluorescence microscopy that can involve a number of deconvolution methods).


Previously Presented Art of Record:

Kang et al., Rapid detection of single bacteria in unprocessed blood using Integrated Comprehensive Droplet Digital Detection, Nature Communications, (2014), 5: 5427, pp. 1-10 (rapid culture and label free pathogen detection from a blood sample using FM). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653